Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lindsay Laddaran on June 30, 2021.

The application has been amended as follows:

Claim 7 line 2, after “between” delete --about 1-- and insert --0--.
Claim 21 is canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 and 22-23 are allowed.
Kalenian (US 7,419,692 B1) teaches a method for preparing an extract comprising an extraction cell 11 having a bottom 13 and top 12 (figure 1; column 13 lines 5-7; column 17 lines 62-65), introducing a first aliquot of extraction medium from the bottom via line 23 (column 18 lines 8-12 and 20-22’ column 31 lines 46-47), 
Kalenian (US 9,480,359 B1) teaches a method for preparing an extract comprising flowing the extraction medium from the bottom inlet of the cell and the extract through the top (column 2 lines 56-62). 
The method of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a method of preparing an edible extract as recited for claim 1, particularly “opening the top portion of the extraction cell and introducing a second aliquot of extraction medium through the bottom portion of the extraction cell to push the edible extract through top portion of the extraction cell, wherein the first and second aliquots of extraction medium do not substantially mix.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792